Exhibit 10.1

 

DEBENTURE PURCHASE AGREEMENT

 

THIS DEBENTURE PURCHASE AGREEMENT (this “Agreement”), dated as of June 1, 2011,
is made by and among TeamStaff, Inc. (the “Company”), a New Jersey corporation
with executive offices located at 1 Executive Drive, Somerset, NJ 08873, and
each party executing the Purchaser Signature Page attached hereto (individually,
a “Purchaser” and, collectively, the “Purchasers”).

 

BACKGROUND

 

A.            Upon the terms and subject to the conditions set forth herein, the
Purchasers hereby agree to provide the Company with a standby commitment to
purchase from the Company, and upon requisite notice from the Company to the
Purchasers, the Company is willing to sell to the Purchasers, Convertible
Debentures due on a date 27 months after the date of issuance of each such
Convertible Debenture (as defined below), in the form attached hereto as
Exhibit A, in the aggregate principal amounts set forth on the Purchaser
Signature Pages (the “Purchase Price”).

 

B.            The proceeds of the Convertible Debentures will be used for
general corporate purposes.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:

 

ARTICLE I

STANDBY PURCHASE COMMITMENT

 

1.1         Certain Definitions. In addition to the other terms specifically
defined elsewhere in this Agreement, the following capitalized terms shall have
the following respective meanings when used herein:

 

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For the purposes of this definition,
“control”, when used with respect to any specified Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

 

“Board of Directors” means the board of directors of the Company or any
authorized committee of the board of directors.

 

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday that
is not a day on which the banking institutions in the City of New York, New York
are authorized or obligated by law or executive order to close or be closed.

 

“Capital Stock” of any Person means any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interest
in (however designated) equity of such Person, but excluding any debt securities
convertible into such equity.

 

“Event of Default” has the meaning given such term in the Convertible
Debentures.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended and the
rules and regulations promulgated thereunder.

 

1

--------------------------------------------------------------------------------


 

“Indebtedness” means, without duplication, with respect to any Person (the
“subject Person”), all liabilities, obligations and indebtedness of the subject
Person to any other Person, of any kind or nature, now or hereafter owing,
arising, due or payable, howsoever evidenced, created, incurred, acquired or
owing, whether primary, secondary, direct, contingent, fixed or otherwise,
consisting of indebtedness for borrowed money or the deferred purchase price of
property, excluding purchases of property, product, merchandise and services in
the ordinary course of business, but including (a) all obligations and
liabilities of any Person secured by any lien on the subject Person’s property,
even though the subject Person shall not have assumed or become liable for the
payment thereof; (except unperfected liens incurred in the ordinary course of
business and not in connection with the borrowing of money); provided, however,
that all such obligations and liabilities which are limited in recourse to such
property shall be included in Indebtedness only to the extent of the book value
of such property as would be shown on a balance sheet of the subject Person
prepared in accordance with GAAP; (b) all capital lease obligations and other
obligations or liabilities created or arising under any conditional sale or
other title retention agreement with respect to property used or acquired by the
subject Person, even if the rights and remedies of the lessor, seller or lender
thereunder are limited to repossession of such property; provided, however, that
all such obligations and liabilities which are limited in recourse to such
property shall be included in Indebtedness only to the extent of the book value
of such property as would be shown on a balance sheet of the subject Person
prepared in accordance with GAAP; (c) all obligations and liabilities under
guarantees; (d) the present value of lease payments due under synthetic leases;
(e) all obligations and liabilities under any asset securitization or
sale/leaseback transaction; and (f) obligations of such Person in respect of
letters of credit or similar instruments issued or accepted by banks and other
financial institutions for the account of such Person; provided, further,
however, that in no event shall the term Indebtedness include the capital stock
surplus, retained earnings, minority interests in the common stock of
Subsidiaries, lease obligations (other than pursuant to (b) or (d) above),
reserves for deferred income taxes and investment credits, other deferred
credits or reserves.

 

“Majority in Interest” shall mean the holders of fifty-one percent (51%) or more
of the outstanding principal amount of all then outstanding Convertible
Debentures.

 

“Person” shall mean and include an individual, a partnership, a corporation
(including a business trust), a joint stock company, a limited liability
company, an unincorporated association, a joint venture or other entity or a
governmental authority.

 

“Required Approvals” means (i) filings expressly required pursuant to this
Agreement, (ii) application(s) to the Company’s principal Trading Market for the
listing of the shares of Common Stock which may be issued pursuant to the terms
of this Agreement for trading thereon in the time and manner required thereby;
(iii) such filings as are required to be made under applicable federal and state
securities laws; (iv) approvals or consents that have been made or obtained
prior to or contemporaneously with the date of this Agreement; (v) filings
pursuant to the Exchange Act; and (vi) the approval of the lender under the
Senior Credit Facility, which has been made or obtained prior to or
contemporaneously with the execution of this Agreement.

 

“Securities Act” means the Securities Act of 1933, as amended and the rules and
regulations promulgated thereunder.

 

“Senior Credit Facility” means the secured credit facility entered into between
TeamStaff Government Solutions, Inc. and Presidential Financial Corporation, as
of July 29, 2010, as guaranteed by the Company in accordance with the terms of
the Corporate Guaranty executed by the Company and as such facility may be
amended or replaced from time to time.

 

2

--------------------------------------------------------------------------------


 

“Significant Subsidiary” has the meaning assigned to it under Rule 405 of the
Securities Act.

 

“Subsidiary” means, in respect of any Person, any corporation, association,
partnership or other business entity of which more than 50% of the total voting
power of shares of Capital Stock or other interests (including partnership
interests) entitled (without regard to the occurrence of any contingency) to
vote in the election of directors, managers, general partners or trustees
thereof is at the time owned or controlled, directly or indirectly, by (i) such
Person; (ii) such Person and one or more Subsidiaries of such Person; or
(iii) one or more Subsidiaries of such Person.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
AMEX, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange or the OTC Bulletin Board.

 

“Transaction Agreements” means this Agreement, the Convertible Debentures, the
Commitment Warrants and any other agreement or instrument executed by a party to
this Agreement or in connection with the transactions contemplated hereunder.

 

1.2           Standby Purchase Commitment. In accordance with the terms and
conditions of this Agreement, the Purchasers agree to provide the Company with a
standby commitment (“Commitment”) to purchase convertible debentures to be
issued by the Company on the terms specified herein (each a “Convertible
Debenture” and collectively, the “Convertible Debentures”) in an aggregate
principal amount of up to $350,000 (the “Total Commitment Amount”). From time to
time during the Commitment Term (as defined below), the Company shall have the
right to drawdown (the “Drawdown”) on the Total Commitment Amount and to require
the Purchasers to purchase the Convertible Debentures for the Purchase Price up
to the Total Commitment Amount as specified by the Company in the Drawdown
Notice (as defined below). Upon each exercise of the Drawdown by the Company,
each Purchaser hereby covenants to purchase Convertible Debentures in a
principal amount equal to its pro rata portion, as determined in accordance with
Section 1.4 hereof, of the aggregate amount specified in the Drawdown Notice, up
to its pro rata portion, as determined in accordance with Section 1.4 hereof, of
the Total Commitment Amount. Purchasers shall pay the Purchase Price for
Convertible Debenture purchased pursuant to a Drawdown at each closing specified
in the applicable Drawdown Notice. Notwithstanding anything herein to the
contrary, nothing contained in this Agreement shall obligate the Company to
exercise the Drawdown.

 

1.3           Term of Commitment. Prior to the expiration or earlier termination
of this Agreement in accordance with terms and conditions hereof, the Company’s
right to Drawdown on the Commitment shall be exercisable by the Company
commencing with the date of this Agreement and expiring at 6:00 p.m. (New York
time) on the date that is the second anniversary date of the date set forth at
the top of this Agreement (the “Commitment Term”), subject to early termination,
as provided below.

 

1.4           Drawdowns on Commitment. The Drawdown on the Commitment shall be
exercisable by the Company from time to time during the Commitment Term upon no
less than five (5) days’ written notice from the Company to the Purchasers (the
“Drawdown Notice”) which shall specify the amount of Convertible Debentures to
be purchased by each Purchaser and the Closing Date (as defined below) for each
purchase of the Convertible Debentures by each Purchaser. The Purchasers shall
purchase the Convertible Debentures pro rata based on each Purchaser’s maximum
Commitment and the amount of each Drawdown.  Each closing shall occur on the
5th day following the date of the Drawdown Notice, or such other date as the
Company and the Purchasers may agree from time to time. At each closing, the
Purchasers shall purchase the Convertible Debentures pro rata based on each
Purchaser’s maximum

 

3

--------------------------------------------------------------------------------


 

amount of the Total Commitment Amount and the amount of each Drawdown. The
Purchasers shall pay the Purchase Price at the Closing by one or more wire
transfers of immediately available funds. The minimum amount of each Drawdown
shall be the lesser of (i) $75,000 or, (ii) $350,000 minus the aggregate
principal amount of outstanding Convertible Debentures.  The maximum amount of
each Drawdown shall be the Total Commitment Amount less any previous Drawdowns.
The Company shall not be entitled to make a Drawdown more than once every 30
days. For the avoidance of doubt, no Purchaser shall be liable or obligated to
fulfill the Commitment of any other Purchaser.

 

1.5           Commitment Warrants. Upon execution of this Agreement, the Company
shall contemporaneously issue to the Purchasers warrants (each a “Commitment
Warrant” and the “Commitment Warrants”) to purchase an aggregate of 53,846
shares of the Company’s common stock, par value $.001 per share (“Common
Stock”), pro rata based on each Purchaser’s maximum amount of the Total
Commitment. The exercise price of the Commitment Warrants shall be $1.00. The
Purchasers shall be entitled to exercise the Commitment Warrants through
cashless exercise provisions in the event that the Common Stock to be issued
upon the exercise of the Commitment Warrants is not registered pursuant to an
effective registration statement filed with the Securities and Exchange
Commission (“SEC”). The Commitment Warrants shall be exercisable for a period of
five (5) years from the date of issuance and shall be in the form attached
hereto as Exhibit B.

 

ARTICLE II

PURCHASE AND SALE OF CONVERTIBLE DEBENTURES

 

2.1           Purchase and Sale of Convertible Debentures; Closing.

 

(a)           Upon all of the terms and subject to all of the conditions hereof,
including, without limitation, the exercise of a Drawdown by the Company, the
Company agrees to issue and sell to each of the Purchasers, and each of the
Purchasers hereby confirms its irrevocable subscription for and offer to
purchase, in the principal amount set forth below the Purchaser’s name on the
Purchaser Signature Page.  The obligations of the Purchasers to purchase
Convertible Debentures are several and not joint. The aggregate principal amount
for all Convertible Debentures issued hereunder shall not exceed $350,000.

 

(b)           Each Purchaser acknowledges and agrees that the Company reserves
the right, in its absolute discretion, to reject a subscription for Convertible
Debentures, in whole or in part, at any time prior to the closing time.  If a
subscription is rejected in whole, any checks or other forms of payment
delivered to the Company representing the Purchase Price will be promptly
returned to each Purchaser without interest or deduction.  If a subscription is
accepted only in part, a check representing any refund of the Purchase Price for
that portion of the subscription for the Convertible Debentures which is not
accepted will be promptly delivered to each Purchaser without interest or
deduction.

 

(c)           The Company may conduct one or more closings (each a “Closing” and
collectively, the “Closings”) to effect the issuance of the Convertible
Debentures at its discretion.  The Closing of the sale and purchase of the
Convertible Debentures shall take place at a closing on the 5th day following
the date of the Drawdown Notice, or such other date as the Company and the
Purchasers may agree from time to time.  The Company may conduct one or more
additional Closings to be held at such place and date as the Company and the
Purchasers participating in such Closing may agree.

 

(d)           At each Closing, the Company will deliver to each of the
Purchasers the Convertible Debentures to be purchased by such Purchaser, against
receipt by the Company of the corresponding Purchase Price in immediately
available funds.

 

4

--------------------------------------------------------------------------------


 

(e)           The Purchasers’ obligation to close each Drawdown shall be subject
to: (1) satisfaction of the closing conditions in Section 5.1 and (2) receipt of
a closing certificate from the Company’s Chief Executive Officer or Chief
Financial Officer certifying that the Company: (i) is not in default, nor are
there any events that constitute a default, under its Senior Credit Facility;
(ii) is current in filing its periodic reports with the SEC as required under
the Exchange Act; (iii) is not in default in payment of interest under the
Convertible Debentures; (iv) the representations and warranties contained in
this Agreement are true and correct in all material respects as of the Drawdown
date; and (v) as of the Drawdown date, is in compliance with all covenants
contained in this Agreement, the Commitment Warrants and the Convertible
Debentures (if any are outstanding as of such date).

 

2.2           Terms of Convertible Debentures.

 

(a)           Interest. The Convertible Debentures shall bear interest at the
rate equal to the greater of (i) the prime rate, as reported in the Wall Street
Journal and as in effect for such interest period, plus 5%; or (ii) 10% per
annum (the “Interest Rate”). Interest shall accrue quarterly on a 360-day year
basis and the Interest Rate for each quarterly period during the term of the
Convertible Debentures shall be determined independently for each quarterly
interest period in accordance with the preceding sentence. Interest shall be
payable in cash to the account of the Purchasers on the Maturity Date (as
defined below), and on the date of redemption (if any).  Interest shall cease to
accrue with respect to any principal amount of Convertible Debentures that are
converted.

 

(b)           Maturity Date. The Convertible Debentures shall mature and the
outstanding principal and accrued but unpaid interest thereon shall be due and
payable on the date that is 27 months after the date of issuance of each
Convertible Debenture (the “Maturity Date”), subject to early redemption, as
provided below.

 

(c)           Conversion of Convertible Debentures. At any time and from time to
time prior to the Maturity Date and prior to redemption (if any), upon no less
than 15 days’ written notice by a Purchaser to the Company, all or a portion of
the principal amount of outstanding Convertible Debentures may be converted into
shares of the Company’s Common Stock (“Conversion Shares”) at a conversion rate
equal to $1.30 (the “Conversion Rate”). In calculating the number of Conversion
Shares to be issued to the Purchasers, such number shall be rounded up or down
to the nearest whole number. The Company shall not issue any fractional
Conversion Shares under any circumstances, but shall pay to the Purchasers any
cash amounts in respect of the value of any fractional Conversion Shares that
may have been issuable in the absence of the aforementioned prohibition. The
Conversion Rate shall be subject to adjustment from time to time in accordance
with the provisions of the Convertible Debentures in the form annexed to this
Purchase Agreement as Exhibit A.

 

(d)           Redemption of Convertible Debentures. At any time and from time to
time prior to the Maturity Date, upon no less than 30 days’ written notice by
the Company to the Purchaser (the “Redemption Notice”), all or a portion of the
then outstanding Convertible Debentures may be redeemed by payment of 120% of
the principal amount thereof, plus the unpaid interest which has accrued on the
principal of the outstanding Convertible Debentures at the end of such 30-day
notice period. Within 15 days from the date of the Redemption Notice, a
Purchaser may exercise the conversion feature of the Convertible Debentures that
are the subject of the Redemption Notice, by providing written notice to the
Company of such Purchaser’s intention to exercise such conversion feature in
accordance with the applicable terms of the Convertible Debentures. The shares
of Common Stock underlying such Convertible Debentures shall be issued by the
Company on or prior to the 15th day following the date of the Purchaser’s notice
of intention to exercise such conversion feature.

 

5

--------------------------------------------------------------------------------


 

(e)           Priority. The Convertible Debentures will be unsecured obligations
of the Company and (i) subordinated to (A) the Senior Credit Facility and
(B) such other Indebtedness of the Company and its Subsidiaries as set forth on
Schedule 2.2 and (ii) pari passu in right of payment to all other Indebtedness
of the Company which is unsecured and does not otherwise have priority over
general unsecured creditors of the Company.

 

2.3           Limitations on Conversion of Convertible Debentures and Exercise
of Warrants.  Notwithstanding anything in this Purchase Agreement or any of the
other agreements and instruments executed in accordance with this Purchase
Agreement to the contrary, subject to receipt of the approval of the Company’s
stockholder, the Company shall not issue, and no Purchaser shall be permitted to
purchase (whether hereunder, upon conversion of the Convertible Debentures or
upon exercise of the Commitment Warrants) any shares of Common Stock if and to
the extent that the purchase and issuance of such shares of Common Stock would
cause the Company to exceed the aggregate number of shares of Common Stock which
the Company may issue or be deemed to have issued without breaching the
Company’s obligations under the applicable rules and regulations of the Nasdaq
Stock Market (including, without limitation, Nasdaq Listing Rule 5635(d)) and
such other Trading Market on which the Company’s shares of Common Stock are then
listed or quoted for trading (the “Exchange Cap”). In the absence of such
stockholder approval, in no event shall a Purchaser be permitted to acquire
shares of Common Stock in an amount greater than the product of the Exchange Cap
multiplied by a fraction, the numerator of which is the aggregate of the total
amount of shares of Common Stock issuable to the Purchaser pursuant to terms of
the Convertible Debentures and Commitment Warrants issued or to be issued to the
Purchaser hereunder and the denominator of which is the total number of shares
of Common Stock issuable to all the Purchasers pursuant to terms of the
Convertible Debentures and Commitment Warrants issued or to be issued to the
Purchasers hereunder (with respect to each Purchaser, the “Exchange Cap
Allocation”).  In the event that Purchaser shall sell or otherwise transfer any
of the securities issued hereunder, the transferee thereof shall be allocated a
pro rata portion of Purchaser’s Exchange Cap Allocation, and the restrictions of
the prior sentence shall apply to such transferee with respect to the portion of
the Exchange Cap Allocation allocated to such transferee.

 

2.4           Stockholder Approval. Solely in the event that it is required in
order to permit the full conversion of the Convertible Debentures or full
exercise of the Commitment Warrants issued pursuant to this Agreement into
shares of Common Stock in excess of 19.99% of the Company’s issued and
outstanding Common Stock (the “Stockholder Approval”), the Company shall,
following its determination that such Stockholder Approval is required pursuant
to the applicable rules of the Nasdaq Stock Market, at its next regularly
scheduled annual or special meeting of stockholders, hold a meeting of its
stockholders for the purpose of obtaining the Stockholder Approval, with the
recommendation of the Board of Directors that such proposal be approved, and the
Company shall solicit proxies from its stockholders in connection therewith in
the same manner as all other management proposals in such proxy statement and
all management-appointed proxyholders shall vote their proxies in favor of such
proposal.  If the Company does not obtain Stockholder Approval at the first
meeting, the Company shall call a meeting no less frequently than every 180 days
thereafter to seek Stockholder Approval until the earlier of the date that
Stockholder Approval is obtained or the Convertible Debentures are no longer
outstanding. Each Purchaser further agrees that it shall not be entitled to vote
the shares of Common Stock of the Company issuable to it pursuant to the terms
of this Agreement at any meeting of the Company’s stockholders convened to vote
on a proposal to enable the Company to issue the shares of Common Stock
underlying the Convertible Debentures and Warrants in excess of 19.99% of the
issued and outstanding Common Stock of the Company.

 

6

--------------------------------------------------------------------------------


 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

3.1           Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Purchasers as follows:

 

(a)           Organization and Qualification.  The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
New Jersey and has the requisite legal authority to own and use its properties
and assets and to carry on its business as currently conducted.  The Company is
not in violation of any of the provisions of its certificate of incorporation,
bylaws or other organizational or charter documents.  The Company is duly
qualified to do business and is in good standing as a foreign corporation or
other entity in each jurisdiction in which the nature of the business conducted
or property owned by the Company makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
would not, individually or in the aggregate, have, or reasonably be expected to
result in, a Material Adverse Effect (defined below).  For purposes of this
Agreement, “Material Adverse Effect” means (i) a material adverse effect on the
results of operations, assets, business or financial condition of the Company
and its Subsidiaries, taken as a whole on a consolidated basis, or (ii) material
and adverse impairment of the Company’s ability to perform its obligations under
this Agreement, provided that none of the following alone shall be deemed, in
and of itself, to constitute a Material Adverse Effect:  (A) a change in the
market price or trading volume of the shares of Common Stock of the Company or
(B) changes in general economic conditions or changes affecting the industry in
which the Company operates generally (as opposed to Company-specific changes) so
long as such changes do not have a disproportionate effect on the Company and
its Subsidiaries, taken as a whole.

 

(b)           Authorization; Enforcement.  The Company has the requisite
corporate authority to enter into this Agreement and to carry out its
obligations hereunder.  The execution and delivery of this Agreement, and the
certificates representing the Convertible Debentures and the Commitment Warrants
have been duly authorized by all necessary corporate action on the part of the
Company.  This Agreement has been duly executed and delivered by the Company and
constitutes, and the certificates representing the Convertible Debentures and
Commitment Warrants, when executed and delivered in accordance with the terms
hereof, will constitute, a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as may be
limited by (i) applicable bankruptcy, insolvency, reorganization or other laws
of general application relating to or affecting the enforcement of creditors’
rights generally and (ii) the effect of rules of law governing the availability
of specific performance and other equitable remedies.

 

(c)           Required Approvals; No Conflicts.  The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person or entity in connection with the
execution, delivery and performance by the Company of this Agreement or the
issuance, sale or delivery of the Securities other than the Required Approvals.
The execution and delivery by the Company of this Agreement and the certificates
representing the Convertible Debentures and the Commitment Warrants, and the
performance by the Company of its obligations hereunder and thereunder, do not
and will not (i) conflict with or violate any provision of the Company’s
certificate of incorporation, bylaws or other organizational or charter
documents, (ii) subject to the Company obtaining the Required Approvals,
conflict with, or constitute a default under (or an event that, with notice or
lapse of time or both, would become a default under), or give to others any
rights of termination, amendment, acceleration or cancellation under (with or
without notice, lapse of time or both), any agreement, credit facility, debt or
other instrument evidencing a debt of the Company or other understanding to
which the Company is a party, or by which any of its properties or assets is
bound, except to the extent that such conflict or default

 

7

--------------------------------------------------------------------------------


 

or termination, amendment, acceleration or cancellation right would not
reasonably be expected to have a Material Adverse Effect, or (iii) result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company is
subject, or by which any of its properties or assets is bound, except to the
extent that such violation would not reasonably be expected to have a Material
Adverse Effect.

 

(d)           Capitalization. The Company is currently authorized to issue
40,000,000 shares of Common Stock, $0.001 par value per share, of which
5,692,933 shares are issued and outstanding on the date hereof, and 5,000,000
shares of Preferred Stock, $0.001 par value per share, of which no shares are
issued and outstanding on the date hereof. All of the issued and outstanding
shares of the Company’s Common Stock have been duly authorized and validly
issued and are fully paid, nonassessable and were issued in full compliance with
applicable state and federal securities laws and any rights of third parties.
Except as may be described in this Agreement, no securities of the Company are
entitled to preemptive or similar rights, and no entity or Person has any right
of first refusal, preemptive right, right of participation, or any similar right
to participate in the transactions contemplated by this Agreement unless any
such rights have been waived.

 

(e)           Due Issuance.  The Convertible Debentures and the Commitment
Warrants to be issued and the shares of Common Stock to be issued upon
conversion of the Convertible Debentures and exercise of the Commitment Warrants
will be duly authorized and, when issued and paid for in accordance with this
Agreement, and the Convertible Debentures and Commitment Warrants, as the case
may be, will be duly and validly issued and outstanding, fully paid and
non-assessable, free and clear of all liens and will not be subject to
pre-emptive or similar rights of stockholders of the Company.

 

(f)            Litigation.  Except as described in the Company’s reports filed
with the SEC pursuant to the Exchange Act (the “SEC Reports”), there is no
pending or, to the best knowledge of the Company, threatened action, suit,
proceeding or investigation before any court, governmental agency or body, or
arbitrator having jurisdiction over the Company, or any of its Affiliates that
would affect the execution by the Company or the performance by the Company of
its obligations under this Agreement, and all other agreements entered into by
the Company relating hereto. Except as disclosed in the SEC Reports, there is no
pending or, to the best knowledge of the Company, threatened action, suit,
proceeding or investigation before any court, governmental agency or body, or
arbitrator having jurisdiction over the Company, or any of its Affiliates which
litigation if adversely determined could have a Material Adverse Effect.

 

(g)           Material Liabilities and Indebtedness. Neither the Company nor any
of its Significant Subsidiaries has any material liabilities or obligations
which are not disclosed in the SEC Reports, other than those incurred in the
ordinary course of the their businesses and which, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect. 
Except as disclosed in the Company’s SEC Reports, the Company does not have any
material outstanding Indebtedness as of the date of this Agreement.

 

(h)           Financial Statements.  The financial statements included in the
Company’s Annual Report on Form 10-K for the year ended September 30, 2010 and
in the Company’s Quarterly Report on Form 10-Q for the fiscal quarter ended
December 31, 2010, present fairly, in all material respects, the consolidated
financial position of the Company as of the dates shown and its consolidated
results of operations and cash flows for the periods shown, and such financial
statements have been prepared in conformity with United States generally
accepted accounting principles applied on a consistent basis (except as may be
disclosed therein or in the notes thereto, and, in the case of quarterly
financial statements, as permitted by Form 10-Q under the Exchange Act).

 

8

--------------------------------------------------------------------------------


 

(i)            No Defaults.  Except as disclosed in the Company’s SEC Reports,
the Company and its Subsidiaries are not, nor have they received notice that
they would be with the passage of time, giving of notice, or both, in breach or
violation of any of the terms and provisions of, or in default under (a) their
charters and bylaws, (b) any statute, rule, regulation or order of any
governmental agency or body or any court, domestic or foreign, having
jurisdiction over them, or any of their material assets or properties, or
(c) any material agreement or instrument to which they are a party or by which
they are bound or to which any of their assets or properties are subject,
except, in the case of clauses (b) and (c) only, for such conflicts, breaches or
violations as have not and could not reasonably be expected to result in,
individually or in the aggregate, a Material Adverse Effect.

 

(j)            Brokers.  No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement, based upon any arrangement made by
or on behalf of the Company.

 

3.2           Representations, Warranties and Acknowledgements of the
Purchasers.

 

(a)           Organization; Authority.  Each Purchaser certifies that it is
resident in the jurisdiction set out on the face page of this Agreement.  Such
address was not created and is not used solely for the purpose of acquiring the
Convertible Debentures and each Purchaser was solicited to purchase in such
jurisdiction. In the case of a Purchaser that is not a natural person, (i) such
Purchaser is an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization and has the requisite
corporate, partnership or other power and authority to enter into this
Agreement, to subscribe for and purchase the Convertible Debentures as
contemplated herein and to carry out its obligations hereunder, and (ii) the
execution and delivery of this Agreement have been duly authorized by all
necessary corporate, partnership or other action on the part of such
Purchaser. The Purchaser is duly authorized to execute and deliver this
Agreement and all other necessary documentation. In the case of all Purchasers,
whether or not a natural person, this Agreement has been duly authorized,
executed and delivered by such Purchaser and constitutes a legal, valid and
binding obligation of each such Purchaser, enforceable against him, her or it in
accordance with its terms, except as may be limited by (A) applicable
bankruptcy, insolvency, reorganization or other laws of general application
relating to or affecting the enforcement of creditors’ rights generally and
(B) the effect of rules of law governing the availability of specific
performance and other equitable remedies.

 

(b)           No General Solicitation. The subscription for the Convertible
Debentures by each Purchaser has not been made through or as a result of, and
the distribution of the Convertible Debentures is not being accompanied by any
advertisement, including without limitation in printed public media, radio,
television or telecommunications, including electronic display, or as part of a
general solicitation.

 

(c)           Limited Representations. No Person has made any written or oral
representations that (i) any Person will resell or repurchase the Convertible
Debentures, the Commitment Warrants or the shares in Common Stock underlying the
Convertible Debentures and, the Commitment Warrants, (ii) that any Person will
refund all or any part of the Purchase Price, or (iii) as to the future price or
value of the shares of Common Stock of the Company.

 

(d)           Restricted Securities.  Each Purchaser understands that the
Convertible Debentures, the Commitment Warrants, and shares of Common Stock
issuable upon conversion or exercise thereof, will be characterized as
“restricted securities” under U.S. federal securities laws inasmuch as, if
issued, they will be acquired from the Company in a transaction not involving a
public offering and that, under U.S. federal securities laws and applicable
regulations, the Convertible Debentures, the Commitment Warrants, and shares of
Common Stock issuable upon conversion of the Convertible Debentures or exercise
of the Commitment Warrants may be resold without registration

 

9

--------------------------------------------------------------------------------


 

under the Securities Act only in certain limited circumstances.  Such Purchaser
acknowledges that all certificates representing any of the Convertible
Debentures, the Commitment Warrants, and shares of Common Stock issuable upon
conversion of the Convertible Debentures or exercise of the Commitment Warrants
will bear a restrictive legend in a form as set forth below and hereby consents
to the transfer agent for the Common Stock making a notation on its records to
implement the restrictions on transfer described herein.

 

(e)           Certain Legends.

 

(i)            The Convertible Debentures and the Commitment Warrants will bear,
as of the Closing Date, legends substantially in the following form and with the
necessary information inserted:

 

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
OR EXERCISABLE HAS BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION
OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR APPLICABLE STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED
FOR SALE, SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF
AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT,
OR APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN AVAILABLE EXEMPTION
THEREFROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS
EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE
SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.

 

(ii)           In the event that the Convertible Debentures are converted into
shares of Common Stock or, the Commitment Warrants are exercised for shares of
Common Stock, such shares of Common Stock will bear legends substantially in the
following form and with the necessary information inserted:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT, OR (B) AN OPINION OF
COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT (II) UNLESS SOLD OR TRANSFERRED TO A “QUALIFIED INSTITUTIONAL BUYER”
WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT OR (III) UNLESS SOLD
PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.

 

(iii)  The Company may at any time place a stop transfer order on its transfer
books against the shares of Common Stock underlying the Convertible Debentures
and Commitment Warrants. Such stop order will be removed, and further transfer
of such shares of Common Stock will be permitted, upon an effective registration
of the respective shares of Common Stock, or the receipt by the Company of an
opinion of counsel satisfactory to the Company that such further transfer may be
effected pursuant to an applicable exemption from registration.

 

10

--------------------------------------------------------------------------------


 

(f)            Reliance on Representations. The Company is relying on the
representations, warranties and covenants contained herein and in the applicable
Schedules attached hereto to determine the Purchaser’s eligibility to subscribe
for the Convertible Debentures and such Commitment Warrants under securities
laws applicable in the United States. The Purchaser undertakes to immediately
notify the Company of any change in any statement or other information relating
to the Purchaser set forth in such applicable Schedules which takes place prior
to the Closing time.

 

(g)           Schedules. Each Purchaser acknowledges that this Agreement and the
Schedules attached hereto require the Purchaser to provide certain personal
information to the Company.  Such information is being collected by the Company
for the purposes of completing the transactions contemplated by this Agreement,
which includes, without limitation, determining the Purchaser’s eligibility to
purchase the Convertible Debentures under the securities laws applicable in the
United States and other applicable securities laws, preparing and registering
certificates representing the Convertible Debentures and completing filings
required by any stock exchange or securities regulatory authority.  The
Purchaser’s personal information may be disclosed by the Company to: (a) stock
exchanges or securities regulatory authorities, and (b) any of the other parties
involved in the Offering, including legal counsel and may be included in record
books in connection with the Offering.  By executing this Agreement, the
Purchaser is deemed to be consenting to the foregoing collection, use and
disclosure of the Purchaser’s personal information; provided, that in the event
of a disclosure pursuant to clause (a) of the preceding sentence, the Company
shall (to the extent it is legally permitted), use commercially reasonable
efforts to give such Purchaser advance notice of any required disclosure.  The
Purchaser also consents to the filing of copies or originals of any of the
Purchaser’s documents as may be required to be filed with any stock exchange or
securities regulatory authority in connection with the transactions contemplated
hereby.

 

(h)           No Public Sale or Distribution.  Each Purchaser will be acquiring
the Convertible Debentures, the Commitment Warrants and the shares of the Common
Stock issuable upon conversion of the Convertible Debentures or exercise of the
Commitment Warrants, in the ordinary course of business for his, her or its
account and not for the benefit of any other Person and not with a view towards,
or for resale in connection with, the public sale or distribution thereof, and
the Purchaser covenants that it will not resell the Convertible Debentures the
Commitment Warrants, or shares of Common Stock except pursuant to sales
registered under the Securities Act or under an exemption from such registration
and in compliance with applicable U.S. federal and state securities laws, and
such Purchaser does not have a present arrangement to effect any distribution of
Convertible Debentures, the Commitment Warrants, and the shares of the Common
Stock issuable upon conversion of the Convertible Debentures or exercise of such
Commitment Warrants to or through any Person or entity.

 

(i)            Investor Status.  On the date such Purchaser was offered the
Convertible Debentures, on the date hereof and on the Conversion Date (as
defined in the Convertible Debentures), if any, such Purchaser is and will be an
“accredited investor” as defined in Rule 501(a) promulgated under Regulation D
of the Securities Act.  The Purchaser has properly completed, executed and
delivered to the Company the applicable “accredited investor” certificate set
forth in the Schedules hereto and the information contained therein is true and
correct.

 

(j)            Experience of Purchaser.  There are risks associated with the
purchase of and investment in the Convertible Debentures, the Commitment
Warrants, and shares of Common Stock of the Company, and the Purchaser, either
alone or together with his, her or its representatives, has such knowledge,
sophistication and experience in business and financial matters so as to be
capable of evaluating the merits and risks of entering into this Agreement and
making his, her or its Purchase Price and the merits and risks of the
prospective investment in the Convertible Debentures, the Commitment Warrants,
and shares of Common Stock of the Company, and such Purchaser has so evaluated
such merits and risks. Such Purchaser understands that he, she or it must bear
the economic risk of an investment in

 

11

--------------------------------------------------------------------------------


 

the Convertible Debentures, the Commitment Warrants, and shares of Common Stock
of the Company, if any, indefinitely and is able to bear such risk and to afford
a complete loss of such investment.

 

(k)           Access to Information.  Such Purchaser acknowledges that he, she
or it has reviewed the SEC Reports and has been afforded (i) the opportunity to
ask such questions as he, she or it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of this Agreement and the merits and risks of the prospective investment in the
Convertible Debentures and Warrants, (ii) access to information about the
Company and its Subsidiaries and their respective financial condition, results
of operations, business, properties, management and prospects sufficient to
enable him, her or it to evaluate the terms and conditions of this Agreement and
the merits and risks of the prospective investment in the Securities and
(iii) the opportunity to obtain such additional information that the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed decision. The Purchaser is not purchasing the
Convertible Debentures based on knowledge of material information concerning the
Company that has not been generally disclosed.

 

(l)            No Governmental Review.  Each Purchaser understands that no
United States federal or state agency, or any other government or governmental
agency has reviewed or passed on or made, or will pass on or make, any
recommendation or endorsement of the Convertible Debentures, the Commitment
Warrants, or shares of Common Stock of the Company or the fairness or
suitability of the prospective investment in the Convertible Debentures, the
Commitment Warrants, or shares of Common Stock of the Company.

 

(m)          Aggregate Investment.  Each Purchaser understands that his, her or
its subscription for the Convertible Debentures forms part of a larger offering
of Convertible Debentures by the Company for gross proceeds to the Company of a
maximum of $350,000.  There is no minimum aggregate subscription required to
close the Offering.

 

(n)           Securities Transactions.  No Purchaser has engaged, directly or
indirectly, and no Person or entity acting on behalf of or pursuant to any
understanding with such Purchaser has engaged, in any purchases or sales of any
securities of the Company since the time such Purchaser was first contacted by
the Company, or by any other Person or entity, regarding an investment in the
Company, including this Agreement and the transactions contemplated herein.

 

(o)           No Legal, Tax or Investment Advice.  Each Purchaser understands
that nothing in this Agreement or any other materials presented by or on behalf
of the Company to him, her or it in connection with this Agreement and the
transactions contemplated herein, including the prospective investment in the
Convertible Debentures, the Commitment Warrants, and shares of Common Stock,
constitutes legal, tax or investment advice.  Each Purchaser has consulted such
legal, tax and investment advisors as he, she or it, in his, her or its sole
discretion, has deemed necessary or appropriate in the circumstances.  The
Purchaser is not relying on the Company or its counsel in this regard.

 

ARTICLE IV

TERMINATION

 

4.1           Early Termination of Commitment by Company. At any time during the
Commitment Term, the Company may terminate the Purchasers’ obligation to
purchase Convertible Debentures by providing the Purchasers with 30 days’ prior
written notice of its intention to terminate such obligation and redeeming any
Convertible Debentures then outstanding that the Purchasers have not converted
within 15 days after receiving the termination notice for a redemption payment
equal to 120% of the

 

12

--------------------------------------------------------------------------------


 

principal amount the Convertible Debentures to be redeemed, together with the
unpaid interest which has accrued on the principal of the outstanding
Convertible Debentures being redeemed.

 

4.2           Early Termination of Commitment by Purchasers. At any time during
the Commitment Term, the Purchasers may, acting through a Majority in Interest,
terminate their obligation to purchase Convertible Debentures by providing the
Company with thirty (30) days prior written notice of their intention to
terminate such obligation upon the occurrence of any of the following: (i) the
Company is in default under its Senior Credit Facility; (ii) the Company is not
current in filing periodic reports required to be filed with the SEC pursuant to
the Exchange Act (after giving effect to any permitted extension periods
permitted by the rules and regulations adopted by the SEC); or (iii) an Event of
Default has occurred and is continuing under the Convertible Debentures. In the
event the Company has failed to cure the grounds for termination within such 30
day period, the Purchasers obligation to purchase Convertible Debentures shall
automatically terminate.

 

ARTICLE V

CONDITIONS OF CLOSING

 

5.1           Closing Conditions in Favor of the Purchasers.  The obligation of
each of the Purchasers to deliver the Purchase Price to the Company in
connection with a Drawdown is subject to the satisfaction, or the waiver by such
Purchaser, on or prior to such payment, of each of the following conditions:

 

(a)           Representations and Warranties.  The representations and
warranties of the Company contained herein shall be true and correct in all
material respects as of the date hereof and as of the applicable Closing as
though made on and as of such date (provided that representations and warranties
which are confined to a specified date shall speak only as of such date).

 

(b)           Performance.  The Company shall have performed, satisfied and
complied with, in all material respects, all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by it at or prior to the Closing.

 

(c)           Required Approval.  The Company shall have received all Required
Approvals for the applicable Closing.

 

5.2           Closing Conditions in Favor of the Company.  The entering into of
this Agreement by the Company with each of the Purchasers, and the acceptance by
the Company of such Purchaser’s Purchase Price, is subject to the satisfaction,
or the waiver by the Company, at or prior to the applicable Closing, of each of
the following conditions:

 

(a)           Representations and Warranties.  The representations and
warranties of such Purchaser contained herein shall be true and correct in all
material respects as of the date hereof and as of the applicable Closing as
though made on and as of such date.

 

(b)           Accredited Investor Certificate.  Such Purchaser shall have
completed and executed and delivered the applicable Accredited Investor
Certificate.

 

(c)           Performance.  Such Purchaser shall have performed, satisfied and
complied with, in all material respects, all other covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by him, her or it at or prior to the applicable Closing.

 

13

--------------------------------------------------------------------------------


 

(d)           Required Approval.  The Company shall have received all Required
Approvals for the applicable Closing.

 

ARTICLE VI

COVENANTS

 

6.1           Reservation of Common Stock.  The Company shall at all times
reserve and keep available out of its authorized but unissued shares of Common
Stock, solely for the purpose of providing for the conversion of Convertible
Debentures and exercise of the Warrants, such number of shares of Common Stock
as shall from time to time equal the number of shares sufficient to permit the
exercise of the Convertible Debentures and the Warrants issued pursuant to this
Agreement in accordance with their respective terms.

 

6.2          Piggyback Registration Rights. Each Purchaser and the Company agree
that the Purchasers shall be entitled to the registration rights with respect to
the Securities as set forth in this Section 6.2

 

(a)           Definition of Registrable Securities. As used in this Section 6.2,
the term “Registrable Security” means (i) each of the shares of Common Stock
which may be issued upon conversion of the Convertible Debentures and (ii) each
of the shares of Common Stock which may be issued upon the exercise of the
Commitment Warrants; provided, however, that with respect to any particular
Registrable Security, such security shall cease to be a Registrable Security
when, as of the date of determination; (A) it has been and remains effectively
registered under the Securities Act and disposed of pursuant thereto; (B) in the
opinion of counsel to the Company, registration under the Securities Act is no
longer required for subsequent public distribution of such security pursuant to
Rule 144 promulgated under the Securities Act, or otherwise; or (C) it has
ceased to be outstanding. The term “Registrable Securities” means any and all of
the securities falling within the foregoing definition of “Registrable
Security.” In the event of any merger, reorganization, consolidation,
recapitalization or other change in corporate structure affecting the Common
Stock, such adjustment shall be made in the definition of “Registrable Security”
as is appropriate to prevent any dilution or increase of the rights granted
pursuant to this clause (a) as determined in good faith by the Board of
Directors.

 

(b)           Piggyback Registration Rights. If at any time or from time to time
while any Registrable Securities remain outstanding, the Company shall determine
to register or shall be required to register any of its Common Stock, whether or
not for its own account, other than a registration relating to employee benefit
plans (whether effected on Form S-8 or its successor) or a registration effected
on Form S-4 (or its successor) (a “Registration Statement”), the Company shall:

 

(i)            provide to each Purchaser written notice thereof at least ten
days prior to the filing of the Registration Statement by the Company in
connection with such registration;

 

(ii)           include in such registration, and in any underwriting involved
therein, all those Registrable Securities specified in a written request by each
Purchaser received by the Company within five days after the Company mails the
written notice referred to above. The Company may withdraw the registration at
any time. If a registration covered by this Section 6.2 is an underwritten
registration on behalf of the Company, and the underwriters advise the Company
in writing that in their opinion the number of securities requested to be
included in such registration exceeds the number which can be sold in such
offering without adversely affecting the marketability of the offering, the
Company shall include in such registration: (1) first, the securities the
Company proposes to sell, (2) second, the Registrable Securities and other
securities requested to be included in such registration, pro rata among the
selling Purchasers and any other selling security holders on the basis of the
number of shares owned

 

14

--------------------------------------------------------------------------------


 

by each such Purchaser and other selling security holder. The Purchasers’ right
to have Registrable Securities included in the first registration statement
filed by the Company may be deferred to the second registration statement filed
by the Company, which deferral may be continued to the third or subsequent
registration statement so long as the registration statements are pursuant to
underwritten offerings and the underwriter determines in good faith that
marketing factors require exclusion of some or all of the Registrable Securities
held by the Purchasers, but such deferral shall be only to the extent of such
required exclusion as determined by the underwriter; and

 

(iii)          if the registration is an underwritten registration, each
Purchaser of Registrable Securities shall enter into an underwriting agreement
in customary form with the underwriter and provide such information regarding
Purchaser that the underwriter shall reasonably request in connection with the
preparation of the prospectus describing such offering, including completion of
FINRA Questionnaires.

 

(c)           Covenants with Respect to Registration. In connection with the
registration in which the Registrable Securities are included, the Company and
Purchaser covenant and agree as follows:

 

(i)            The foregoing registration rights shall be contingent on the
Purchasers furnishing the Company with such appropriate information (relating to
the intended means of distribution of the Registrable Securities of such
Purchasers) as the Company shall reasonably request.

 

(ii)           The Company shall indemnify each Purchaser of Registrable
Securities to be sold pursuant to the registration statement and each person, if
any, who controls such Purchaser within the meaning of Section 15 of the
Securities Act or Section 20(a) of the Exchange Act, against all loss, claim,
damage, expense or liability (including reasonable expenses reasonably incurred
in investigating, preparing or defending against any claim) to which any of them
may become subject under the Securities Act, the Exchange Act or otherwise,
arising from such registration statement, except to the extent arising under
paragraph (iii) below.

 

(iii)          Each Purchaser to be sold pursuant to a registration statement,
and their successors and assigns, shall severally, and not jointly, indemnify
the Company, its officers and directors and any underwriter, and each person, if
any, who controls the Company or such underwriter within the meaning of
Section 15 of the Act or Section 20(a) of the Exchange Act, against all loss,
claim, damage or reasonable expense or liability (including expenses reasonably
incurred in investigating, preparing or defending against any claim) to which
they may become subject under the Securities Act, the Exchange Act or otherwise,
arising (A) from information furnished by or on behalf of such Purchaser, or
their successors or assigns, for inclusion in such registration statement, or
(B) as a result of use by the Purchaser of a registration statement that the
Purchaser was advised to discontinue.

 

ARTICLE VII

INDEMNIFICATION

 

7.1           Survival of Representations; Indemnity; Purchaser’s Liability.

 

(a)           Survival.  All representations and warranties herein shall survive
the execution and delivery of this Agreement and the advance by each of the
Purchasers of his, her or its Purchase Price for the duration of the later of
the Commitment Term or six months from the date of the final Drawdown hereunder.

 

15

--------------------------------------------------------------------------------


 

(b)           Indemnification.

 

(i) The Company agrees to indemnify and hold harmless each Purchaser, its
Affiliates, each of their officers, directors, employees and agents and their
respective successors and assigns, from and against any losses, damages, or
expenses which are caused by or arise out of (A) any breach or default in the
performance by the Company of any covenant or agreement made by the Company in
the this Agreement or in the other Transaction Agreements; (B) any breach of
warranty or representation made by the Company in this Agreement or in the other
Transaction Agreements; and (C) any and all actions, suits, proceedings, claims,
demands, judgments, costs and expenses (including reasonable legal fees and
expenses) incident to any of the foregoing.

 

(ii)  Each Purchaser agrees to indemnify and hold harmless the Company, its
Affiliates, each of their officers, directors, employees and agents and their
respective successors and assigns, from and against any losses, damages, or
expenses which are caused by or arise out of: (A) any breach or default in the
performance by such Purchaser of any covenant or agreement made by such
Purchaser in this Agreement or in the other Transaction Agreements; (B) any
breach of warranty or representation made by such Purchaser in this Agreement or
in the other Transaction Agreements; and (C) any and all actions, suits,
proceedings, claims, demands, judgments, costs and expenses (including
reasonable legal fees and expenses) incident to any of the foregoing.

 

ARTICLE VIII

GENERAL

 

8.1           Confidentiality.  The Purchasers acknowledge that due to certain
of the covenants contained herein or in the Convertible Debenture, from time to
time the Purchasers may come into possession of confidential information of the
Company, including material, non-public information relating to the Company. The
Purchasers hereby agree that (i) they shall keep all such information strictly
confidential, applying, at a minimum, the same degree of care as it does to
protect its own confidential information of a similar nature; (ii) shall only
use such information in connection with the transactions contemplated by this
Agreement; and (iii) shall not disclose any of such information other than:
(a) to the Purchaser’s employees, representatives, directors, attorneys,
auditors, or Affiliates who are advised of the confidential nature of such
information (so long as any of the foregoing persons agree to be bound by the
provisions of this Section), (b) to the extent such information presently is or
hereafter becomes available on a non-confidential basis from any source of such
information that is in the public domain at the time of disclosure, (c) to the
extent disclosure is required by law (including applicable securities law),
regulation, subpoena or judicial order or any administrative body or commission
to whose jurisdiction the Purchasers are subject (provided that notice of such
requirement or order shall be promptly furnished to the Company in advance of
such disclosure), (d) to assignees or participants or prospective assignees or
participants who agree to be bound by the provisions of this Section, or
(e) with the Company’s prior written consent. The Purchasers agree to be
responsible for any breach of this agreement by any of the persons identified in
Section 8.1(iii).  The Purchasers are aware that, under certain circumstances,
the United States securities laws may prohibit a Person who has received
material, non-public information from an issuer from purchasing or selling
securities of such issuer or from communicating such information to any other
Person under circumstances in which it is reasonably foreseeable that such other
Person is likely to purchase or sell such securities.

 

8.2           Amendments; Waivers.  No provision of this Agreement may be
amended or waived except in a written instrument signed, (i) in the case of an
amendment, by the Company and a Majority in Interest, or (ii) in the case of a
waiver, by the party against whom enforcement of any such waiver is sought;
provided that, in the case of waiver by or on behalf of all of the Purchasers,
such written instrument shall be signed by Purchasers representing a Majority in
Interest; and provided, further that that any amendment that would (i) change
the maturity of the principal of or any installment of interest on any of the
Convertible Debentures, (ii) reduce the principal amount of, or any premium or
interest on any

 

16

--------------------------------------------------------------------------------


 

Convertible Debenture, (iii) reduce the percentage in aggregate principal amount
of Convertible Debentures outstanding necessary to modify or amend the
Convertible Debentures; or (iv) modify this Section 8.2 shall, in each case,
require the approval of the holder of each Purchaser to which such amendment
shall apply. No waiver of any default with respect to any provision, condition
or requirement of this Agreement shall be deemed to be a continuing waiver in
the future or a waiver of any subsequent default or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
any party to exercise any right hereunder in any manner impair the exercise of
any such right.

 

8.3           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile or
e-mail at the facsimile number or e-mail address referred to in this Section 8.3
prior to 5:00 p.m. (Eastern time) on a Business Day, (b) the next Business Day
after the date of transmission, if such notice or communication is delivered via
facsimile or e-mail at the facsimile number or e-mail address referred to in
this Section 8.3 on a day that is not a Business Day or later than 5:00 p.m.
(Eastern time) on any Business Day, (c) the Business Day following the date of
deposit with a nationally recognized overnight courier service or (d) upon
actual receipt by the party to whom such notice is required to be given.  The
addresses, facsimile numbers and e-mail addresses for such notices and
communications are those set forth on the signature pages hereof, or such other
address, facsimile number or e-mail address as may be designated in writing
hereafter, in the same manner, by the relevant party hereto.

 

8.4           Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

 

8.5           Meaning of “Including”.  The word “including”, whenever used in
this Agreement, shall be deemed to be followed by the phrase “without
limitation”.

 

8.6           Entire Agreement.  This Agreement, together with the Convertble
Debentures and Commitment Warrants contain the entire understanding of the
parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such agreements and
exhibits.  At or after the Closing, and without further consideration, the
parties hereto will make, do and execute and deliver, or cause to be made, done
and executed and delivered, such further acts, deeds, assurances, documents and
things as may be reasonably requested by any of the other parties hereto in
order to give practical effect to the intention of the parties hereunder.

 

8.7           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
permitted assigns.

 

8.8           No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person or entity.

 

8.9           Governing Law; Venue.  ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. THE PARTIES
HERETO HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE FEDERAL OR
STATE COURTS OF THE CITY OF NEW YORK IN THE STATE OF NEW YORK FOR THE
ADJUDICATION OF ANY DISPUTE BROUGHT BY ANY OF THE PARTIES HERETO, IN CONNECTION
HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN
(INCLUDING WITH RESPECT TO THE

 

17

--------------------------------------------------------------------------------


 

ENFORCEMENT OF THE SECURITY AGREEMENT), AND HEREBY IRREVOCABLY WAIVE, AND AGREE
NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY ANY OF THE OTHER
PARTIES HERETO, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION
OF ANY SUCH COURT OR THAT SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER.

 

8.10         Execution.  This Agreement may be executed by one or more of the
parties hereto on any number of separate counterparts (including by facsimile or
e-mail transmission), all of which when taken together shall be considered one
and the same agreement.  In the event that any signature is delivered by
facsimile transmission or e-mail attachment, such signature shall create a valid
and binding obligation of the party executing (or on whose behalf such signature
is executed) with the same force and effect as if such facsimile or
e-mail-attached signature page were an original thereof.

 

8.11         Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

[SIGNATURE PAGES TO FOLLOW]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

 

 

TEAMSTAFF, INC.

 

 

 

 

 

By:

/s/ Zachary C. Parker

 

Name:

Zachary C. Parker

 

Title:

Chief Executive Officer

 

 

 

Address for Notices:

 

TeamStaff, Inc.

 

1 Executive Drive

 

Somerset, NJ 08873

 

 

 

Attention: Zachary C. Parker

 

19

--------------------------------------------------------------------------------


 

Purchaser Signature Page

 

By his, her or its execution and delivery of this signature page, the Purchaser
hereby joins in and agrees to be bound by the terms and conditions of the
Purchase Agreement (the “Purchase Agreement”), by and among TeamStaff, Inc., the
Purchasers (as defined therein) and authorizes this signature page to be
attached to the Debenture Purchase Agreement or counterparts thereof.

 

Name of Purchaser of Convertible Debentures:  Wynnefield Partners SmallCap
Value, LP I

 

By:

/s/ Nelson Obus

 

Holder Name:

 

 

If signing on behalf of an entity:

 

Name:

Nelson Obus

Title:

Co-Managing Member of Wynnefield Capital Management LLC, as General Partner

 

Purchaser’s Maximum Commitment Amount: $210,000

 

Name of Purchaser of Convertible Debentures: Wynnefield Partners SmallCap Value,
LP

 

By:

/s/ Nelson Obus

 

Holder Name:

 

 

If signing on behalf of an entity:

 

Name:

Nelson Obus

Title:

Co-Managing Member of Wynnefield Capital Management LLC, as General Partner

 

Purchaser’s Maximum Commitment Amount: $140,000

 

20

--------------------------------------------------------------------------------


 

SCHEDULE A

 

ACCREDITED INVESTOR CERTIFICATE

 

This Accredited Investor Certificate is being delivered to the Company pursuant
to the Purchase Agreement.  Capitalized terms used in this Accredited Investor
Certificate, but not defined herein, have the respective meanings attributed to
such terms in the Purchase Agreement. Investor agrees to furnish any additional
information the Company deems necessary in order to verify the information
provided below.

 

The Purchaser hereby acknowledges that the Company is relying on this Accredited
Investor Certificate to determine the Purchaser’s suitability for investment in
the Loan and investment, if any, in the Securities pursuant to the Securities
Purchase Agreement (collectively, the “Investment”) and hereby represents and
warrants and certifies that, as of the Closing, the Purchaser:

 

Category I

 

o

 

The Purchaser is an individual (not a partnership, corporation, etc.) whose
individual net worth, or joint net worth with his or her spouse, presently
exceeds $1,000,000 (excluding the value of such Purchaser’s principal
residence).

 

 

 

 

 

Category II

 

o

 

The Purchaser is a corporation, partnership, business trust or a non profit
organization within the meaning of Section 501(c)(3) of the Internal Revenue
Code of 1986, as amended, that was not formed for the specific purpose of
acquiring the securities offered and that has total assets in excess of
$5,000,000.

 

 

 

 

 

Category III

 

o

 

The Purchaser is an individual (not a partnership, corporation, etc.) who
reasonably expects an individual income in excess of $200,000 in the current
year and had an individual income in excess of $200,000 in each of the last two
years (including foreign income, tax exempt income and the full amount of
capital gains and losses but excluding any income of the Purchaser’s spouse or
other family members and any unrealized capital appreciation);

 

 

 

 

 

 

 

 

 

Or

 

 

 

 

 

 

 

o

 

The Purchaser is an individual (not a partnership, corporation, etc.) who,
together with his or her spouse, reasonably expects joint income in excess of
$300,000 for the current year and had joint income in excess of $300,000 in each
of the last two years (including foreign income, tax exempt income and the full
amount of realized capital gains and losses).

 

 

 

 

 

Category IV

 

o

 

The Purchaser is a director or executive officer of the Company.

 

 

 

 

 

Category V

 

o

 

The Purchaser is a bank, savings and loan association or credit union, insurance
company, registered investment company, registered business development company,
licensed small business investment company, or employee benefit plan within the
meaning of Title 1 of ERISA whose plan fiduciary is either a bank, insurance
company or registered investment advisor or whose total assets exceed
$5,000,000.

 

 

 

 

 

 

 

 

 

Describe entity:

 

21

--------------------------------------------------------------------------------


 

Category VI

 

o

 

The Purchaser is a private business development company as defined in
Section 202(a)(22) of the Investment Advisors Act of 1940.

 

 

 

 

 

Category VII

 

o

 

The Purchaser is a trust with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the securities offered, whose purchase is
directed by a sophisticated person (a person who either alone or with his or her
purchaser representative(s) has such knowledge and experience in financial and
business matters that he or she is capable of evaluating the merits and risks of
the prospective investment).  A copy of the declaration of trust or trust
agreement and a representation as to the sophistication of the person directing
purchases for the trust is enclosed.

 

 

 

 

 

Category VIII

 

o

 

The Purchaser is a self directed employee benefit plan for which all persons
making investment decisions are “accredited investors” within one or more of the
categories described above.

 

 

 

 

 

Category IX

 

o

 

The Purchaser is an entity in which all of the equity owners are “accredited
investors” within one or more of the categories described above.  If relying
upon this category alone, each equity owner must complete a separate copy of
this agreement.

 

 

 

 

 

 

 

o

 

Describe entity:

 

 

 

 

 

 

 

 

 

 

Category X

 

o

 

The Purchaser does not come within any of the Categories I — IX set forth above.

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Purchaser has duly executed this Accredited Investor
Certificate as of the Closing.

 

 

IF THE PURCHASER IS AN ENTITY:

 

 

 

 

 

(Name of Entity — Please Print)

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

IF THE PURCHASER IS AN INDIVIDUAL:

 

 

 

 

 

(Name — Please Print)

 

 

 

 

 

(Signature)

 

 

 

 

 

(Address)

 

 

 

 

 

(Telephone)

 

 

 

(Facsimile)

 

 

 

(E-Mail)

 

23

--------------------------------------------------------------------------------


 

Schedule 2.2

 

Pursuant to Section 2.2 of the Agreement, the Convertible Debentures will also
be subordinated to the following Indebtedness:

 

Aggregate of $1,500,000 of Indebtedness as evidenced by promissory notes issued
by the Company to the former of owners of RS Staffing Services, Inc., and all
accrued interest thereon.

 

24

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF CONVERTIBLE DEBENTURE

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF WARRANT

 

--------------------------------------------------------------------------------